Citation Nr: 1713477	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-43 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for left total knee replacement from July 1, 2007 to August 19, 2015 and in excess of 60 percent thereafter.

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee prior to May 4, 2006.

3. Entitlement to a rating in excess of 10 percent for left knee instability prior to May 4, 2006.

4. Entitlement to a rating in excess of 10 percent for right knee instability.

5. Entitlement to a rating in excess of 10 percent for right knee calcific tendonitis of the tibial tendon.

6. Entitlement to compensation for total disability based on individual unemployability (TDIU) from March 3, 2006 to June 22, 2009.

7. Entitlement to compensation for TDIU prior to March 3, 2006.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and December 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York.  

The Board issued a decision on these issues in May 2014.  The Veteran appealed to the Court of Appeals for Veterans' Claims, which granted a joint motion for remand in April 2015.  The Board then remanded the issues in July 2015 and May 2016.

The AOJ granted TDIU compensation beginning on June 22, 2009.  However, the issue of TDIU is inferred as part and parcel of the Veteran's 2003 claim for an increased rating for his left knee and evidence of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the question of entitlement to TDIU prior to June 22, 2009 is before the Board on appeal.

The issues of increased ratings for the right and left knee disabilities and TDIU prior to March 3, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows left knee arthritis with painful motion but not a compensable level of limitation of motion.

2. The evidence shows a mild instability of the left knee with intermittent positive and negative stability testing, use of a brace, and use of a cane.

3. Beginning on March 3, 2006, the Veteran's combined disability rating was 
60 percent, all his service-connected disabilities stemmed from his left knee disability, and his service-connected disabilities prevented him from gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left knee arthritis with painful motion have not been met during the rating period prior to May 4, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5261, 5003 (2016).

2. The criteria for a rating in excess of 10 percent for left knee with meniscectomy repair and instability have not been met during the rating period prior to May 4, 2006.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2016).

3. The criteria for TDIU compensation from March 3, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In November 2003, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including records from the Social Security Administration.  VA provided examinations for the left knee in December 2003 and January 2005.  The Board finds both examinations adequate because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board has also considered the Court's holding in Correia that an examination for the knee should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The rating period decided herein is more than 10 years ago and prior to a total left knee replacement.  When applicable, the Board has considered evidence that addresses the Correia considerations.  However, medical opinions speculating on the Veteran's level of disability would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds that the Veteran did not raise any argument regarding flare-ups or the impact of testing in as noted in Correia.  
See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

Pursuant to Board remands, the AOJ obtained VA treatment records from all available locations and from the Social Security Administration.  As such, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

Compensation based on TDIU from March 3, 2006 is granted; therefore, the Veteran could not be prejudiced by any procedural errors.  As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  

III. Rating Analysis

The Veteran asserts that his left knee disability warrants a rating in excess of two 
10 percent ratings he was assigned during the period prior to May 4, 2006.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as pain or aching.  However, he is not competent to measure range of motion or instability as this requires specialized testing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32,37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  
A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate impairment from subluxation or lateral instability.  A maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

VA received the Veteran's claim for increased in August 2003.  Prior to his left knee surgery and the associated 100 percent rating that became effective on May 4, 2006, the Veteran was rated 10 percent disabled for painful motion from degenerative joint disease of the left knee under Diagnostic Code 5010-5260 and 
10 percent for instability from injury to the medial lateral meniscus of the left knee under Diagnostic Code (DC) 5257 prior to May 4, 2006.  See 38 C.F.R. § 4.71a.

The Board has reviewed the record and finds that the criteria for ratings in excess of the two 10 percent ratings assigned to the Veteran's left knee prior to May 4, 2006 have not been met.  See 38 C.F.R. § 4.71a, DC 5257, 5010-5260.

During August 2003 treatment, the Veteran reported limitation with all weight bearing activities and prolonged sitting and the ability to walk two blocks, sit for no more than one hour, stand for 45 minutes, and go up steps but one at a time due to pain.  The treating provider recorded range of motion from zero to 125 with pain on flexion, pain on palpation, squatting limited to 100 degrees of flexion by pain, and instability on backward stepping and Lachman tests.  Later in August of 2003, the Veteran complained that his knee was so painful he could hardly walk.  During the December 2003 examination, the Veteran reported constant pain from three to nine out of ten, inability to climb stairs, and walking limited to one block or ten minutes.  The examiner noted use of a cane, no dislocation, stable gait, range of motion from zero to 126 degrees with pain at the end of flexion but no additional limitation from fatigue or weakness, edema, effusion, 15 degrees of instability varus, mild weakness, tenderness, squatting limited due to pain, and negative Lachman and McMurray tests for instability.

A January 2004 MRI report shows extensive cartilage thinning and loss within the medial femoral tibial joint space, no significant discernible posterior horn of the medial meniscus, small portion of a truncated anterior horn present, anterior horn of the lateral meniscus degeneratively torn and absent, posterior horn of the lateral meniscus present but demonstrating intra substance signal consistent with degeneration, ACL not visualized and likely chronically torn, severe degenerative disease within the patellofemoral joint, and no significant joint effusion.  A January 2004 x-ray found no abnormality of the tibia and fibula.  May and June 2004 treatment records note severe degenerative joint disease seen on x-ray, decreased range of motion, sharp pain subjectively, and tenderness objectively, but no swelling or erythema.  In July 2004, the Veteran reported walking only a block due to pain, using a cane and hinged knee brace, and experiencing stiffness.  The provider recorded range of motion as zero to 95 degrees with no evidence of effusion.  August 2004 treatment records show active range of motion from zero to 105 degrees and passive to 115 degrees and abnormal left knee strength of four out of five.  In November 2004, the Veteran had pain, difficulty walking up and down stairs, used a walker to get around, had medial joint line tenderness, comfortable active range of motion from 10 to 90 degrees, and a torn left knee medial meniscus.

SSA records reference a July 2004 evaluation by Dr. M.P. where the Veteran's standing tolerance was only a few minutes, he could walk half a block, he could climb one flight of stairs, and he used a cane and hinged knee brace.  During the January 2005 examination, the Veteran reported pain, limitation of motion, use of a walker, walking limited to one block or 10 minutes, and effects on daily activities including needing some help dressing and special bathroom equipment.  The examiner recorded range of motion from zero to 80 with pain at the end of flexion, increased pain with repeated movement, some lack of endurance, mild increased weakness, edema, effusion, mild instability, tenderness, antalgic and unstable gait, no ankylosis, medial and anterior instability, mild insufficiency of ACL, medial malleolus tear seen on MRI, moderate degenerative joint disease, and wearing of a knee brace.  January 2006 treatment records note pain from nine to 10 out of 10, continued wearing of a brace, marked osteoarthritic changes, marked spurring, no swelling, no laxity, and range of motion from zero to 95.        

The evidence shows pain with limitation on walking, standing, and sitting but actual motion of the left knee from zero to 80 degrees or more.  Anything greater than 
60 degrees of flexion is to be rated noncompensable under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  The Correia case points to considerations of different measurements like passive and active movement and weight-bearing as noted in § 4.59.  28 Vet. App. at 169-70.  The majority of range of motion test results are identified as active range of motion.  The points out that the August 2004 treatment record shows measurements for active and passive motion with passive motion yielding a greater range of motion.  This difference shows the Board that the active range of motion is more probative of disability and favorable to the Veteran.  In August 2003, a physical therapy evaluation report states that the Veteran's flexion was measured while squatting, i.e. bearing his body weight.  The difference between his nonweight bearing and squatting range of flexion was 25 degrees.  The Veteran's lowest measured flexion was to 80 degrees in the January 2005 examination; however, at all other times flexion was to 90 degrees or higher.  Even accounting for a 25-degree difference in squatting flexion, the Veteran's limitation during the January 2005 examination would be 55 degrees, which is greater than the 45 degrees of limitation required for a compensable rating.  See 38 C.F.R. § 4.71a, DC 5260.  

At all times during the claims period, the Veteran had extension to zero degrees, except during November 2004 treatment.  That record shows "comfortable active range of motion from 10 to 90 degrees."  Given that the Veteran consistently had extension to zero degrees, the Board understands the term "comfortable motion" to mean the Veteran experienced no pain up to 10 degrees of extension but could have actual motion to zero degrees.  Extension to five degrees or farther is rated as zero, or noncompensable under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Pain and associated functional loss are considered for disabilities based on limitation of motion.  See DeLuca, 8 Vet. App. at 202.  Indeed, the Veteran's pain and resulting functional difficulties have been compensated by the 10 percent rating assigned pursuant to 38 C.F.R. § 4.59 for arthritis with painful motion.  Functional impairment associated with painful motion includes limited walking, standing, and sitting, difficulty with stairs, stiffness, lack of endurance, use of a cane and brace, use of a walker in November 2004, and need for assistance with dressing and restroom equipment.  Nevertheless, the Veteran had actual left knee motion beyond the compensable levels under Diagnostic Codes 5260 and 5261, and higher ratings are not warranted.  See Mitchell, 25 Vet. App. at 32; 38 C.F.R. § 4.71a.   

The weight of the evidence shows mild, but not moderate or severe, left knee instability during this period.  The Veteran had intermittent symptoms of instability from his meniscus and ACL tears.  The August 2003 provider noted instability on backward stepping and Lachman tests, but the December 2003 examiner found Lachman and McMurray tests negative for instability.  The January 2004 MRI showed significant injuries and degeneration of the left knee ligaments and menisci.  The January 2005 examiner noted mild instability but January 2006 treatment found no laxity.  The Veteran wore a knee brace and used a cane for stability throughout the period on appeal.  Based on the January 2005 examiner's classification of mild instability and intermittent negative testing for instability, the Board finds that the Veteran had mild instability.  Although he used a brace and a cane, there is no evidence of chronic falls, and while the Veteran complained of pain and limitation of activities, he did not complain about instability.  The Board finds the December 2003 and January 2005 VA examination reports outweighs the other relevant evidence on this point because the specially trained examiner conducted specific testing regarding instability.  Therefore, the Board finds that the evidence does not support a finding of moderate or severe instability during this period, and a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.

The Board notes that evidence shows the Veteran had a torn meniscus during this period.  Diagnostic Code 5258 allows for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Pain is considered by the 10 percent rating under Diagnostic Code 5010-5260 and instability symptoms from the meniscus injury are compensated by the 10 percent rating under Diagnostic Code 5257.  As such symptoms are already being compensated, the Board finds that the assignment of additional ratings under those codes would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262 (pyramiding must be avoided).  Further, there is no evidence of frequent episodes of locking.  Evidence of joint effusion is inconsistent, not frequent.  Examiners in December 2003 and January 2005 noted effusion, but the January 2004 MRI report and July 2004 treatment found no significant effusion.  As such, there is no basis for a separate rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his left knee during this period based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis or impairment of the tibia or fibula per the VA treatment and examination reports.  The left knee symptoms were generally consistent during the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, pain, weakness, instability, and functional impairment, such as limitations on sitting, walking, standing, and stairs.  All of his symptoms, such as stiffness, swelling, and pain with limited motion and instability, have been considered, and the rating codes applied are sufficient to rate the Veteran's disability picture.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

During the period from March 3, 2006 to June 22, 2009, the Veteran was service-connected for left knee, right knee, and adjustment disorder disabilities.  His combined rating was 60 percent disabling.  See 38 C.F.R. § 4.25.  His right knee and adjustment disorder are causally linked to his left knee disability.  Therefore, all of his disabilities arose from a common etiology, and he met the threshold requirements for TDIU.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have been met from March 3, 2006 to June 22, 2009.  See 38 C.F.R. § 4.16.  The Board notes that during this period, the Veteran was awarded temporary total ratings from May 4, 2006 to July 1, 2007 and February 4, 2008 to March 1, 2008.  Those ratings are unaffected, and the grant of TDIU is moot during those periods.  The award of TDIU is based on the combined effect of all three disabilities, so special monthly compensation under 38 U.S.C.A. § 1114(s) could not be awarded based on TDIU.  The question of entitlement to TDIU prior to March 3, 2006 is remanded.

The evidence shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Veteran completed high school and attended one year of college but did not graduate.  See SSA records, Application for TDIU.  He worked as a building superintendent and handyman for many years until 2001 and worked in administration as an aide at a women's shelter until July 2003.  In a February 2010 letter, the Veteran's prior employer described his job tasks as plastering, painting, hanging sheetrock, basic plumbing, electrical procedures, locksmith duties, carpentry, and janitorial duties.  The Veteran's work history and education qualify him generally for skilled labor work.

In the February 2010 letter, the Veteran's employer from his superintendent job wrote that he consistently complained of knee pain and had to leave the job in 2001 because he was no longer able to perform his job duties due to pain.  In his application for TDIU, the Veteran wrote that he was forced to stop working because of mental health and constant knee pain.  An October 2007 knee examination shows reports that the Veteran was unable to stand for more than a few minutes.  The examiner did not address effects of the Veteran's knees on occupation because the Veteran was unemployed but the examiner noted moderate effects on chores and recreation and severe effects on exercise.  A November 2008 mental health examiner noted that the Veteran experienced poor concentration and limited insight and judgment.  

A February 2006 report from the Social Security Administration (SSA) found that the Veteran could lift and carry 10 pounds but could not stand, sit, or walk for prolonged periods, could not climb, balance, stoop, kneel, or crouch, and must be allowed flexibility to frequently shift the position of his left knee for comfort.  The evaluator found that the Veteran could not maintain the level of attention, persistence, pace or attendance to meet the typical demands of competitive employment due to his pain and medication regime.  An April 2008 vocation rehabilitation report shows that the severity of the Veteran's service-connected and non-service connected conditions did not permit vocational training or employment.  The SSA and vocational rehabilitation reports considered the effects of the Veteran's back, which is not service-connected.  Effects of the Veteran's non-service connected disabilities cannot be considered for TDIU, but other evidence from the reports is probative as it relates to the functional limitations due to his service-connected disabilities.  See 38 C.F.R. § 4.16.

The Veteran's prior jobs as building superintendent and handyman would require physical activities similar to chores and exercise with squatting and prolonged standing and walking.  His job in administration at the women's shelter would require prolonged sitting and concentration.  Based on education and work history, it is unlikely he is qualified for any other type of work.  As such, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected knee and adjustment disorder disabilities beginning on March 3, 2006.  See 38 C.F.R. §§ 4.3, 4.16.    


ORDER

A rating in excess of 10 percent for left knee degenerative joint disease prior to 
May 4, 2006 is denied.

A rating in excess of 10 percent for left knee meniscal instability prior to May 4, 2006 is denied.

Compensation based on TDIU from March 3, 2006 forward is granted.


REMAND

The Board regrets the additional remand, but during the pendency of the appeal, the Court issued a decision that added additional requirements for an adequate examination of disabilities based on limitation of motion.  As noted above, in Correia, the Court held that an examination for the knee should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  28 Vet. App. at 169-70.  The examinations of record from October 2007, July 2009, July 2010, November 2011, August 2015, and November 2016 do not address these additional factors.  As such, the case must be remanded to obtain measurements in accordance with the Court's ruling.  The AOJ should also obtain any outstanding VA treatment records.

Additionally, for the issue of TDIU prior to March 3, 2006, the Veteran's combined rating was 20 and 40 percent and he did not meet the schedular requirements.  
See 38 C.F.R. § 4.16(a).  Nevertheless, the evidence shows that he has not worked since July 2003, in part because of his service-connected knee disabilities.  See SSA records; Veteran's application for TDIU; Employer's statement.  The AOJ should issue proper notice, complete any needed development, and refer the issue to the Director, Compensation Service, for consideration of TDIU on an extra-schedular basis per § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Send the Veteran appropriate notice and request any employment history, as needed, for his TDIU claim.  Then, complete any necessary development for the issue of TDIU prior to March 3, 2006.  Finally, refer the issue of TDIU prior to March 3, 2006 to the Director, Compensation Service, for extra-schedular consideration per § 4.16(b). 

3. Schedule the Veteran for an examination for his left and right knees and record all findings on the appropriate worksheet.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test both knee joints, addressing pain on both passive and active motion and on both weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Review the prior VA examinations in October 2007, July 2009, July 2010, November 2011, August 2015, and November 2016.  Explain whether the above tests would be largely similar if conducted at those times and if not, how they would have differed.  If there is a limit to how far back in time such retroactive ealuations would be valid, please state so and explain.  Note:  Address the right knee at all times and the left knee prior to August 19, 2015.

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


